DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Lincicum on 1/5/2021.
The application has been amended as follows: 
Specification, Paragraph [0002]: The following applications are also incorporated by reference herein in their entireties: U.S. Patent Application No. 16/949,567, filed concurrently herewith, and titled DEVICES, SYSTEMS, AND METHODS FOR TREATMENT OF INTRACRANIAL ANEURYSMS 16/949,568, filed concurrently herewith, and titled DEVICES, SYSTEMS, AND METHODS FOR TREATMENT OF INTRACRANIAL ANEURYSMS16/949,561, filed concurrently herewith, and titled SYSTEMS AND METHODS FOR TREATING ANEURYSMS 16/949,563, filed concurrently herewith, and titled SYSTEMS AND METHODS FOR TREATING ANEURYSMS 16/949,565, filed concurrently herewith, and titled ANEURYSM TREATMENT DEVICE 16/949,569,  TREATMENT OF INTRACRANIAL ANEURYSM 16/949,566, filed concurrently herewith, and titled SYSTEMS AND METHODS FOR TREATING ANEURYSMS 16/949,570, filed concurrently herewith, and titled DEVICES, SYSTEMS, AND METHODS FOR TREATING ANEURYSMS PCT/US20/70743, filed concurrently herewith, titled DEVICES, SYSTEMS, AND METHODS FOR TREATMENT OF INTRACRANIAL ANEURYSMS PCT/US20/70741, filed concurrently herewith, titled DEVICES, SYSTEMS, AND METHODS FOR TREATMENT OF INTRACRANIAL ANEURYSMS PCT/US20/70742, filed concurrently herewith, titled SYSTEMS AND METHODS FOR TREATING ANEURYSMS 
Claim 9, line 7-8: “…the coupler comprising an inflatable element and configured to at least…”
Claim 10: Cancelled
Claim 16, line 6 after “state,” delete “and”
Claim 16 lines 7-8: “…while the coupler is in a severed state, and wherein the coupler comprises an inflatable element.”
Claim 17: Cancelled 

Allowable Subject Matter
Claims  allowed.

The closest prior art is Dias (2017/0105739) and Hadley (2016/0128699).
Dias (2017/0105739) discloses: A treatment system (Figure 17D vascular embolization coil system) comprising: an occlusive member (coil 1701), a distal conduit (hub 1705), a proximal conduit (1715 pusher assembly), and a coupler (1713 enlarged pull wire tip) extending between the distal conduit and the proximal conduit, the coupler configured to at least partially deform or rupture, thereby decoupling the proximal conduit and the distal conduit from one another (…an enlarged-diameter distal end region 1713, wherein the enlarged-diameter distal end region is held within the detachment hub by one or more deformable release tabs, further wherein the deformable release tabs are configured to be deformed and the fluoro marker moved proximally by pulling the inner pull wire proximally to release the detachment hub assembly from a distal end of the DDW (detachable delivery wire) assembly, [0078]).
Hadley (2016/0128699) discloses: A treatment system (See Figures 4A-4C) comprising: an occlusive member (implant 260) comprising a proximal hub (261) and a distal conduit (267) coupled thereto; a proximal conduit (202) releasably coupled to the distal conduit via a severable coupler (See Figure 4B), and wherein the proximal conduit and the distal conduit are separable from one another while the coupler is in a severed state (See figure 4C).
Regarding claims 1-8, t.
Regarding claims 9, 11-16, and 18-20 the prior art fails to disclose or make obvious a treatment system comprising: the combination of parts as claimed and a coupler, wherein the coupler comprises an inflatable element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771